             Case 3:18-cv-01930-SI            Document 191         Filed 10/03/19              Page 1 of 1


                                                                           !   lU--.!! .-:


                           IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF OREGON
                                          PORTLAND DIVISION




William X Nietzche (solely as trustee for
KRME International Trust),
Et al.,
                                                                          3:18-CV-01930-SI
                  Plaintiff/Petitioner,                                                      Case No.

                                                                    NOTICE OF:
                                                                    PLAINTIFF'S MOTION FOR CONTEMPT


                                                                    DATE: OCT 31, 2019
V.                                                                  TIME: 10AM
                                                                    ROOM:300

FREEDOM MORTGAGE CORPORATION (FMC),

Et al.,
                  Defendant(s)/Respondent(s)



     TO ALL INTERESTED PARTIES:

    PLEASE TAKE NOTICE that on October 31, 2019, at 10:00 a.m., or as soon thereafter as
connsel may be heard, in Room. "300" of the above-entitled Court, located at 1000, SW Fourth
Ave, Portland, Oregon, [97204] Plaintiff William and Julie Kinney ("The Kinney's"), by and
through Plaintiff/trustee William X Nietzche will move this court of record for an order of
contempt.
                                          _1__day of           ~r,.(s,,c -                   , 2019.


          lo Proprio, ln roper Persona,


     ::~hr '-
     William X Nietzche, as trustee for KRME International Trust
     In Solo Proprio, In Proper Persona,
     Sui Heredes, Sui Juris [Pro se]


                          PLAlNTIFF'S MOTION FOR CONTEMPT- Page 1 of 1
